Citation Nr: 1037967	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-01 295	)	DATE
	)
	)


THE ISSUES

1.	Whether the Board of Veterans' Appeals (Board) decision of 
December 22, 2008, that dismissed an effective date earlier 
than October 24, 1996, on the issue of service connection for 
endometriosis, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.	Whether the Board of Veterans' Appeals (Board) decision of 
December 22, 2008, that dismissed an effective date earlier 
than October 24, 1996, on the issue of service connection for 
ovarian cysts, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The moving party served on active duty from December 1984 to 
December 1987.

This matter comes before the Board by way of an December 2008 
motion by the Veteran's requesting revision of the December 2008 
Board decision, alleging that the decision was a product of CUE.


FINDINGS OF FACT

1.	The Board's December 22, 2008 decision dismissing the claim 
for an effective date earlier than October 24, 1996, on the 
issue of service connection for endometriosis was reasonably 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were either not considered or were 
misapplied.

2.	The Board's December 22, 2008 decision dismissing the claim 
for an effective date earlier than October 24, 1996, on the 
issue of service connection for ovarian cysts was reasonably 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were either not considered or were 
misapplied.


CONCLUSION OF LAW

1.	The December 2008 Board decision which dismissing the claim 
for an effective date earlier than October 24, 1996, on the 
issue of service connection for endometriosis does not contain 
CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1400, 20.1403, 20.1404 (2009).

2.	The December 2008 Board decision which dismissing the claim 
for an effective date earlier than October 24, 1996, on the 
issue of service connection for ovarian cysts does not contain 
CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1400, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The U.S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist under the VCAA do not apply to allegations 
of clear and unmistakable error in prior decisions of the Board, 
because a CUE motion is not a claim or an appeal, but is a 
collateral attack upon a previous final decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003).

CUE

As noted above, the Veteran had active service from December 1984 
to December 1987.  In a December 2008 Board decision, the Board 
dismissed the Veteran's claims concluding they were not in 
appellate status based on a January 2006 letter submitted by the 
Veteran stating her intention to withdraw the issues of earlier 
effective date for service connection for endometriosis and 
ovarian cysts.  The Veteran argues CUE of the Board's 
determination as the January 2006 letter was illegally obtained 
and applied.  





Law and Regulations

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  See 38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of 
CUE must set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or failure 
to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement. Motions that fail to comply with these requirements 
shall be dismissed without prejudice to re-filing.  See 38 C.F.R. 
§ 20.1404(b) (2009); see also Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant at the time 
were incorrectly applied. See 38 C.F.R. § 20.1403(a) (2007); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  To 
warrant revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c) (2007); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or regulation. 
38 C.F.R. § 20.1403(e).

Generally, the adjudication process begins by a claimant filing a 
claim in the prescribed form for compensation, pension or other 
benefits at a local RO. 38 C.F.R. §§ 3.150, 3.151, 3.155.  
Pursuant to the VCAA, the RO will then notify the claimant of the 
information or evidence needed to substantiate the claim, and 
assist the claimant in obtaining certain information or evidence 
relevant to the claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Once a decision has been made, 
the RO must notify the veteran of its determination through a 
rating decision, which includes the decision that was made, any 
applicable effective date, the reason(s) for the decision, the 
right to a hearing on any issue involved in the claim, and the 
necessary procedures and time limits to initiate an appeal of the 
decision.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.103(b).

A veteran may challenge a rating decision by filing a notice of 
disagreement within one year from the date that the decision was 
issued. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 20.302. In 
response, the RO will either reconsider the claim or uphold the 
original adverse determination and issue a statement of the case 
(SOC). 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29. A veteran who 
is dissatisfied with the decision in the SOC has the option of 
filing a substantive appeal (VA Form 9) with the Board up to 60 
days after the SOC is issued. 38 C.F.R. §§ 19.30, 20.202. If a 
veteran chooses to file a substantive appeal, the case will be 
referred to the Board for appellate review.

In addition, prior to the issuance of a Board decision, an appeal 
may be withdrawn in writing by the appellant or the appellant's 
authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an 
appeal will be deemed a withdrawal of the Notice of Disagreement 
(NOD) and, if filed, the Substantive Appeal, as to all issues to 
which the withdrawal applies.  Withdrawal does not preclude 
filing a new NOD and, after a SOC is issued, a new Substantive 
Appeal, as to any issue withdrawn, provided such filings would be 
timely under these rules if the appeal withdrawal had never been 
filed.  Id.

Procedural History and Factual Background

The Veteran initially filed her claimed for service connection of 
endometriosis in October 1996.  In April 1997, she was granted 
service connection for ovarian cysts, claimed as endometriosis, 
and was granted a noncompensable evaluation, effective October 
1996, the date of claim.  The Veteran submitted statement 
requesting service connection for endometriosis and the RO 
considered this statement a request for increased evaluation.  In 
May 2002 rating decision, the RO found new and material evidence 
to reopen a claim for recurrent, bilateral ovarian cysts claimed 
as endometriosis has not been submitted and service connection 
was denied.  The Veteran submitted a timely NOD in June 2002.  In 
August 2002, the RO found that the May 2002 rating decision 
denying the Veteran's claim for endometriosis was in error and 
granted service connection at 10 percent disabling, effective the 
date of the original claim, October 1996.

The Veteran subsequently submitted a timely NOD in November 2002, 
requesting an increased evaluation for her service-connected 
endometriosis, effective from her initial filing in October 1996.  
She also requested a separate evaluation her recurrent, bilateral 
ovarian cysts, then evaluated as non-compensable.

The Board concluded in the December 2008 dismissal of the 
Veteran's claims that it appeared although the RO labeled the 
Veteran's claim as recurrent, bilateral ovarian cysts (claimed as 
endometriosis) in the April 1997 rating decision, the RO 
ultimately determined in the August 2002 rating decision, that 
recurrent, bilateral ovarian cysts and endometriosis were two 
separate claims, and thus entitled to two separate disability 
evaluations.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(claims that are based on distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims, such that a new and material evidence analysis is not 
warranted); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

In June 2003, the Veteran submitted a statement in which she 
expressed further disagreement with disability evaluations 
assigned to her service-connected endometriosis and recurrent, 
bilateral ovarian cysts.  Then, in November 2003, prior to the 
issuing of a Statement of the Case (SOC), the Veteran submitted a 
VA Form 9.  In that statement, the Veteran also alleged that she 
was entitled to an earlier effective date, prior to October 1996, 
for her endometriosis and recurrent, bilateral ovarian cysts.  A 
February 2004 rating decision was issued increasing the assigned 
non-compensable evaluation for recurrent, bilateral ovarian cysts 
to 30 percent disabling from October 1996 to November 2002; 
increased the assigned 10 percent disability evaluation for 
endometriosis to 30 percent disabling from October 1996 to 
November 2002; found that entitlement to an earlier effective 
date for endometriosis prior to October 1996 was not shown; and 
determined that CUE was found in the assignment of a 10 percent 
evaluation for endometriosis after November 2002, and a reduction 
to a non-compensable rating was proposed.  In the February 2004 
rating decision, the RO reasoned that the Veteran underwent a 
total hysterectomy in November 2002 and that VA outpatient 
treatment records documenting this procedure also noted that no 
endometriosis was found at that time.

Subsequently, in March 2004, the Veteran prematurely submitted a 
VA Form 9, before a SOC was issued, stating that her assigned 30 
percent evaluation for recurrent, bilateral ovarian cysts should 
have been 50 percent.  She also expressed her disagreement with 
the proposed rating reduction for her endometriosis and the 
denial of an earlier effective date.  In April 2004, the RO 
issued a statement of the case, which only addressed the issue of 
entitlement to an evaluation in excess of 30 percent, effective 
October 1996, for service-connected endometriosis.  The April 
2004 SOC found that service-connected endometriosis remained 
evaluated as 30 percent disabling.  The Veteran responded later 
that same month by filing a VA Form 9, in which she alleged 
entitlement to a 30 percent evaluation for her recurrent, 
bilateral ovarian cysts from December 1987, entitlement to a 30 
percent evaluation for gynecological disease from December 1987, 
and entitlement to a 50 percent evaluation for endometriosis from 
October 1996 to November 2001 and entitlement to a 10 percent 
evaluation for endometriosis from November 2001.

In January 2006, the Veteran submitted a statement to the RO 
stating that she was "dropping all current open appeals pending 
which relate to the back dating of my endometriosis and ovarian 
cysts being back dated from 1996 to 1987."  As was noted above, 
prior to a decision by the Board, an appeal may be withdrawn in 
writing by the appellant or the appellant's authorized 
representative.  38 C.F.R. § 20.204.  Therefore, because the 
Veteran herself withdrew her appeals in writing, the Board found 
that the criteria for withdrawal were met as to the Veteran's 
earlier effective date claims.  A subsequent January 2006 rating 
decision addressed the Veteran's increased rating claims.

However, in a May 2006 statement, the Veteran alleged that she 
was informed that her appeals and request for a hearing before 
the Board for her entitlement to an earlier effective date for 
service-connected endometriosis and ovarian cysts claims were 
dropped without her knowledge or approval.  She stated that she 
wished for her case to again be put forward to the Board for a 
hearing.  Although a hearing was subsequently conducted in 
December 2007, the Board noted that while a withdrawal does not 
preclude filing a new NOD and, after a SOC is issued, a new 
Substantive Appeal, as to any issue withdrawn, such filings must 
be timely under these rules, as if the appeal withdrawal had 
never been filed.  See 38 C.F.R. § 20.204(c).   

In December 2008, the Veteran asserted that the January 2006 
letter was illegally obtained as the statement withdrawing the 
issues were "obtained by threat [in] January 2006, by [an] RO 
rater . . . (decisions date January 25, 2006)" and was the only 
piece of evidence applied in the dismissal of the appeal.  
Specifically, the Veteran asserts that she received a phone call 
from RO rater Michelle on January 30, 2006, offering her the 
choice of withdrawing her earlier effective date claim or having 
the decision held for an undetermined time.  The Veteran further 
stated that the RO rater stated that "if the [V]eteran dropped 
the request for earlier effective date a rating was seen as valid 
for [service connection for depression]."  The Board notes that 
at this time the Veteran had a pending issue of reopening her 
claim of service connection for depression based on new and 
material evidence.  Therefore, the Veteran argues the January 
2006 letter cannot be considered to meet the criteria for 
withdrawal of the claims pursuant to 38 C.F.R. § 20.204.  

Analysis

As explained above, CUE involves more than mere misinterpretation 
of facts by an adjudicator.  Rather, the law must be misapplied 
to correct and relevant facts; further, such error must be 
undebatable and manifestly change the outcome of the issue.

In alleging CUE in the December 2008 Board decision, Veteran has 
in essence presented two main arguments: (1) the January 2006 
letter withdrawing the claims was illegally obtained and (2) the 
Board did not clarify in their December 2008 decision "why the 
Veteran state[d] in the May 2006 letter that the earlier 
effective date claim being dropped was done without the 
[V]eteran's knowledge or why a [V]eteran would 'without 
propogation' drop a claim for earlier effective date within 
day[s] of a decision being rendered by the RO."  

The Board acknowledges the Veteran's claim that she was 
threatened or did not consent to the withdrawal.  However, the 
December 2008 decision properly applied the law by interpreting 
the January 2006 letter as a formal statement of withdrawal of 
the issues pursuant to 38 C.F.R. § 20.204. 

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court of 
Appeals for Veterans Claims held that persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also 
Velez v. West, 11 Vet. App. 148, 156- 57 (1998). Therefore, the 
Veteran is charged with the knowledge of the consequences when 
submitting the January 2006 statement of withdrawal.   

Furthermore, pursuant to 38 C.F.R. § 20.302, the Board properly 
concluded that the Veteran's May 2006 letter requesting her cases 
be reinstated and placed before the Board for a hearing could not 
be construed as a NOD for her earlier effective date claims 
because it was not filed within one year from the date of the 
February 2004 decision.  Therefore, since the Veteran attempted 
to reinstate the effective date issue well after the expiration 
of the appeal period following the February 2004 rating decision, 
the Board properly dismissed the Veteran's claims as they were 
not in appellate status. 

The Board's determination was based on a correct application of 
the applicable law and regulations.  The Veteran has failed to 
demonstrate that the December 2008 Board decision, to the extent 
it dismissed the Veteran's claim for lack of jurisdiction, 
misapplied, or failed to apply, any applicable law or VA 
regulation, or that the decision otherwise contained CUE.  The 
arguments of the Veteran largely boil down to allegations that 
the Board improperly weighed the evidence of record in denying 
the claim, namely alleging the January 2006 letter was illegally 
obtained; such allegations can never rise to the level of CUE. 38 
C.F.R. § 20.1404; see Fugo v. Brown, 6 Vet. App. 40,45 (1993).  
However, the evidence available to the Board at the time of the 
decision provided at least an arguable basis for the Board's 
decision to dismiss the Veteran's claims.

The Veteran to an extent argued that the Board failed to develop 
additional evidence.  The Board notes that a failure to fully 
develop evidence is not considered to be CUE.  See 38 C.F.R. § 
20.1403(d). "[T]he VA's breach of the duty to assist cannot form 
a basis for a claim of CUE because such a breach creates only an 
incomplete rather than an incorrect record."  See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The Board notes that there 
is no allegation that VA had any relevant documents in its 
possession that were not considered.  38 C.F.R. § 1403(b)(2).

For these reasons, the Board finds that the decision of December 
2008 was in accordance with the applicable law and regulations.  
Given that the decision was in accordance with the known facts 
and was in accordance with the applicable law and regulations, 
the Board finds that there is no CUE in the December 2008 
decision. Accordingly, the motion is denied.


ORDER

The claim of CUE in the Board's December 2008 decision that 
dismissed the claim of an effective date earlier than October 24, 
1996, on the issue of service connection for endometriosis, is 
denied.

The claim of CUE in the Board's December 2008 decision, that 
dismissed the claim of an effective date earlier than October 24, 
1996, on the issue of service connection for ovarian cysts, is 
denied.





                       
____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



